Per Curtam.
The present writ brings up for review a decree of the Prerogative Court affirming an assessment of a transfer inheritance tax made by the comptroller of the treasury, pursuant to the provisions of the Transfer Inheritance Tax act of this state. The tax was imposed upon a gift made by *54Grabfelder, a man seventy-three years old, to his wife in August, 1918, the gift being of certain securities valued at some $280,000. Grabfelder died in April, 1920, less than two years after the making of the gift, and the question involved was whether this gift was made by the donor in contemplation of death. In making an investigation of this-question, a considerable number of witnesses were examined by the representative of the comptroller and, after considering the testimony given by them, he reached the conclusion that this transfer, in fact, was made in contemplation of death, and consequently assessed the statutory tax thereon.. The executors of Grabfelder’s estate, being dissatisfied with this finding of the comptroller, appealed to the Prerogative' Court for a review of his decision, and that court, after a consideration of the testimony taken under the direction of the comptroller, reached the conclusion that under the evidence, the gift in question was made in contemplation of death in the not distant future, and consequently affirmed the imposition of the tax. The certiorari having been sued out to review the action of the Prerogative Court, we are now asked to reverse the decree of that tribunal upon the ground that the testimony does not support the conclusion reached by the comptroller and affirmed by the Ordinary.
Our examination of the testimony, which was sent up on the return of the writ, leads us to the conclusion that, although the question of whether, or not this gift was made in contemplation of death is of doubtful solution, still it is not so plain that the adjudication of the Ordinary was erroneous as to justify us in séting aside the decree now before us for review, and consequently the decree should be affirmed.